NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                               DEC 09 2013

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

CARLOS BARAJAS RAMIREZ,                           No. 12-17032

              Petitioner - Appellant,             D.C. No. 2:10-cv-01417-MCE-
                                                  TJB
  v.

JAMES A. YATES, Warden,                           MEMORANDUM*

              Respondent - Appellee.


                  Appeal from the United States District Court
                      for the Eastern District of California
             Morrison C. England, Jr., Chief District Judge, Presiding

                           Submitted December 5, 2013**
                             San Francisco, California

Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       A California state jury convicted Carlos Ramirez (“Ramirez”) for spousal

rape, sodomy by force, and corporal injury on R.S., his spouse. Ramirez now

appeals the district court’s denial of his petition for a writ of habeas corpus under


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 2254. He claims his trial counsel provided ineffective assistance under

Strickland v. Washington, 466 U.S. 668 (1984). We have jurisdiction pursuant to

28 U.S.C. § 2253, and we affirm.

      Ramirez argues that his trial counsel acted unreasonably by failing to

impeach R.S. with certain witnesses or evidence regarding her past alleged crimes,

her bias and motive to lie, other acts reflecting her dishonesty and manipulation,

her purportedly prior inconsistent statements discussing the incident, and certain

explicit photos she sent Ramirez shortly after the incident.

      The state courts did not unreasonably apply Strickland in rejecting Ramirez's

claims. See 28 U.S.C. § 2254(d). Even assuming that Ramirez’s trial counsel

acted unreasonably based on these omissions, the trial court reasonably found that

Ramirez was not prejudiced by the omissions alleged in the claims presented to it,

and the state appellate court could have similarly found no prejudice, individually

or cumulatively, given the evidence of R.S.’s injuries, the DNA evidence

implicating Ramirez, the testimony of a sexual assault nurse stating that R.S.’s

injuries were consistent with forcible rape and sodomy, and Ramirez’s inconsistent

statement to the police regarding the incident.

      AFFIRMED.